Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on June 21, 2022 is acknowledged.  Claim 8 was canceled and claims 1, 4, 6, 11-12, 14-15, 23-25 and 28 were amended and Claims 1-7 and 9-29 are pending in the instant application.  
The restriction was deemed proper and made FINAL in the previous office action.  Claims 6-7, 9-15, 17-29 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-5 and 16 are examined on the merits of this office action.

Withdrawn Objections/Rejections
The objections to claims 1 and 4 are withdrawn in view of amendment of the claims filed June 21, 2022.
The rejection of claims 1-5 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed June 21, 2022.

Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed June 21, 2022 is insufficient to overcome the rejection of claims 1-3 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter as set forth in the last Office action because:
Applicant argues that the 11mer peptides of are distinct structurally and functionally from the full length native and soluble peptides.  However, this argument is not commensurate in scope with the instant claims which are not limited by length.  The instant claims do not limit the amino acid sequence to a particular length.   An amino acid sequence comprising any one of SEQ ID Nos:1-3 would meet the limitations of the claims.  Applicants could amend claim 1 to include closed language.  For example, “…one or more isolated amino acid sequences consisting of a sequence selected from the group consisting of….”
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Maintained Objection
Sequence Compliance
This application fails to comply with the requirements of 37 C.F.R 1.821-1.825 for the reasons set forth on the attached Notice to Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/or Amino Acid Sequence Disclosures.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821-1.825) before the application can be examined under 35 U.S.C 131 and 132.  Each sequence disclosed must appear separately in the “Sequence Listing.” Each sequence set forth in the “Sequence Listing” must be assigned a separate sequence identifier.  Applicant failed to include all sequence identifiers in either Figure 1C or in the description of Figure 1C.

Drawings
The drawings are objected to because according to 37 CFR 1.821(b) the sequence information so conveyed must still be included in a "Sequence Listing” and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the “Brief Description” of the Drawings.  Figures 1C comprises multiple sequences without sequence identifiers.  There are many sequences in Figure 1C that do not have a sequence identifier that matches the sequences listing sequence.  Each different amino acid sequence needs its own sequence listing and SEQ ID NO.    There are many sequences in Figure 1C that don’t correspond to SEQ ID Nos1-3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Response to Applicant’s Arguments
Applicant argues that the substitution specification and replacement drawings fix the sequence compliance issues.  Applicant’s arguments have been fully considered but not found persuasive for at least Figure 1C.  Figure 1C comprises multiple sequences without sequence identifiers.  There are many sequences in Figure 1C that do not have a sequence identifier that matches the sequences listing sequence.  Each different amino acid sequence needs its own sequence listing and SEQ ID NO.    

Maintained/Revised Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 remain rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim(s) Claims 1-3 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 claims “A pharmaceutical composition comprising one or more isolated amino acid sequences selected from the group consisting of SEQ ID No.: 3, SEQ ID No.: 1, SEQ ID No.: 2, and derivatives thereof.”  Claim 2 claims wherein the composition is a liquid and claim 3 claims wherein the composition comprises a pharmaceutically acceptable carrier.

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see MPEP 2106.03)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see 2106.04)?
Yes, the claims are directed to a natural phenomenon, a naturally occurring peptide (SEQ ID Nos:1-3) and a pharmaceutically acceptable carrier.  Given the broadest reasonable interpretation of a pharmaceutically acceptable carrier, water can be considered a carrier.  
As evidenced by Uniprot Protein Database (Uniprot P30203, see previously attached handout) Instant SEQ ID NO:3 is a fragment of the naturally occurring CD6 protein (see sequence on page 9 of attached handout).   As the product(s) are found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.  Furthermore, as evidenced by Sarrias et al., CD6 (which comprises instant SEQ ID NO:3) binds pathogen associated molecular patterns  both gram positive and gram negative (see abstract).  

Accordingly, the pending claims are directed to a naturally occurring products (naturally occurring peptides).  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (see MPEP 2106.04 (d)) NO. This judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a particular treatment for a disease or medical condition.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception.   Claims 2 and 3 claim wherein the composition is a liquid and comprises a pharmaceutically acceptable carrier.  Given the broadest reasonable interpretation, a carrier can be a naturally occurring carrier such as water which is also a liquid. There is no of data or evidence showing that the composition encompassed by the instant claims comprising naturally occurring peptides alone or in combination with an excipient is structurally or functionally distinct from what is found in nature. 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1-3 do not qualify as eligible subject matter.

Response to Applicant’s Arguments
Applicant argues “There are marked differences between the peptides of the present claims and the CD6 protein that relate to their serum presence, structure (e.g., molecular weight, secondary and tertiary structure), binding properties, and function. These differences are outlined in more detail in the declaration of Dr. Francisco Lozano submitted according to 37 C.F.R. § 1.132 herewith ("the Declaration"). The Declaration details that the presently claimed composition is directed to isolated peptides (11-mers of SEQ ID NOs: 1-3) that are chemically synthesized and cannot be found in nature, either in free form or in the form of any derivative thereof. In paragraph 7 of the Declaration it is confirmed that the peptides of SEQ ID NOs: 1-3 are undetectable in human serum (determined by High Pressure Liquid Chromatography analysis). That is, there are not naturally occurring free peptides having the sequences SEQ ID NOs: 1-3, which contrasts with the CD6 protein. Namely, the CD6 protein is a transmembrane protein is present on the surface of T-cells and a subset of B-cells. A fragment of the CD6 protein consisting of its full ectodomain can be found in serum, but these proteins are not the same (nor do they have the same properties) as SEQ ID NOs: 1-3 (see, e.g., Table 1 of the Declaration).  Reply to Office Action Dated December 21, 2021"Results indicate that CD6-derived peptides formed particles of different hydrodynamic sizes according to their self-aggregation properties (Figure 5)."). Self-aggregated amino acid sequences selected from the group consisting of SEQ ID NOs: 1-3 do not exist in nature, and these sequences have different properties than the proteins from which they are derived (i.e., self- aggregating and able to bind to pathogen associated molecular patterns (PAMPS) of Gram-negative and Gram- positive bacteria). Accordingly, the claims recite additional elements that amount to significantly more than the judicial exception.  Furthermore, all three peptides of SEQ ID NOs: 1-3 bind to blood cell membranes in a non-CD 166/ALCAM dependent manner, clearly distinguishable from the CD6 protein found in nature. The CD6 protein uniquely interacts with leukocytes and exerts diverse immunomodulatory functions through specific binding to its endogenous ligands. Paragraph 11 of the Declaration, including the flow cytometry studies with peptide SEQ ID NO: 3 shown in Figure 1 of the Declaration show that CD6 protein binds exclusively to membranes of CD45+ cells (leukocytes), while peptide SEQ ID NO: 3 binds to the membrane of CD235+ cells (erythrocytes), which do not express CD166/ALCAM. 
Applicants arguments have been considered but not found persuasive.10 Applicants argue that the 11mer peptides of are distinct structurally and functionally from the full length native and soluble peptides.  However, this argument is not commensurate in scope with the instant claims which are not limited by length.  The instant claims do not limit the amino acid sequence to a particular length.   An amino acid sequence comprising any one of SEQ ID Nos:1-3 would meet the limitations of the claims.  Applicants could amend claim 1 to include closed language.  For example, “…one or more isolated amino acid sequences consisting of a sequence selected from the group consisting of….”
Furthermore,  as evidenced by Sarrias et al., CD6 (which comprises instant SEQ ID NO:3) binds pathogen associated molecular patterns both gram positive and gram negative (see abstract).  

Application No. 16/980,275
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lozano-Soto (US20140215644).
Lozano-Soto discloses a method of treating a subject comprising administering a composition comprising soluble human CD6 (see claims 1-2 and also SEQ ID NO:3 in claim 3).  In particular, SEQ ID NO:3 (human soluble CD6) comprises instant SEQ ID NO:3.  Lozano-Soto further teaches pharmaceutical compositions comprising said soluble human CD6 (see claim 9, paragraph 0019) and thus is anticipatory over instant claim 1.  Regarding claims 2-3, Lozano-Soto teaches including a pharmaceutically acceptable excipient or carrier (see paragraph 0019) such as saline (see paragraph 0038) for infusion and injection (see Example 5).  Lozano-Soto teaches wherein the composition can include oil-in-water and oil adjuvants meeting the limitations of a liquid.  Regarding the limitation of “wherein said sequences and derivatives thereof are able to perform the biological function of binding to PAMPs of gram negative and gram positive bacteria”, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Lozano-Soto teaches the same composition comprising the identical sequence and thus, would be capable of performing the intended use of binding PAMPs.
Response to Applicant’s Arguments
	Applicants argue that Lozano-Soto teaches the full length sequence of CD6 which is distinct from the instant claims which are peptides derived from the full-length sequence.  
Applicant’s arguments have been fully considered but not found persuasive.   The instant claims do not limit the amino acid sequence to any particular length.   An amino acid sequence comprising any one of SEQ ID Nos:1-3 would meet the limitations of the claims. Given the broadest reasonable interpretation of instant claims 1-3, the full length sequence of Lozano-Soto meets the limitations of a pharmaceutical composition comprising an amino acid sequence of instant SEQ ID NO:3.  Applicants could amend claim 1 to include closed language.  For example, “…one or more isolated amino acid sequences consisting of a sequence selected from the group consisting of….”  


Claim(s) 1-4 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martinez-Florensa (The Journal of Infectious Diseases, Volume 209, Issue 7, 1 April 2014, Pages 1077–1086, cited in Applicant’s IDS) as evidenced by Lozano-Soto (US2140215644, cited previously).
Martinez-Florensa discloses a method of infusing a pharmaceutical composition comprising soluble human CD6 in a mouse model of septic shock (see abstract) thus meeting the limitations of instant claim 1.  In particular, as evidenced by Lozano-Soto (see reference above) soluble human CD6 comprises instant SEQ ID NO:3.  Regarding instant claims 2-3, Martinez-Florensa teaches including a pharmaceutically acceptable excipient or carrier such as saline (see Figure 2, saline is carrier) for intraperitoneal infusion.  Regarding claim 4, Martinez-Florensa teaches biotin conjugated rshCD6 (see Figure 5). Regarding the limitation of “wherein said sequences and derivatives thereof are able to perform the biological function of binding to PAMPs of gram negative and gram positive bacteria”, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Martinez-Florensa teaches the same composition comprising the identical sequence and thus, would be capable of performing the intended use of binding PAMPs.


Response to Applicant’s Arguments
	Applicants argue that Martinez-Florensa teaches the full length sequence of CD6 which is distinct from the instant claims which are peptides derived from the full-length sequence.  
Applicant’s arguments have been fully considered but not found persuasive.   The instant claims do not limit the amino acid sequence to any particular length.   An amino acid sequence comprising any one of SEQ ID Nos:1-3 would meet the limitations of the claims. Given the broadest reasonable interpretation of instant claims 1-3, the full length sequence of Martinez-Florensa meets the limitations of a pharmaceutical composition comprising an amino acid sequence of instant SEQ ID NO:3.  Applicants could amend claim 1 to include closed language.  For example, “…one or more isolated amino acid sequences consisting of a sequence selected from the group consisting of….”  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano-Soto (US20140215644, cited previously) in view of Rosen (US20040171123 A1, cited previously).
Lozano-Soto teaches a method of treating a subject comprising administering a composition comprising soluble human CD6 (see claims 1-2 and also SEQ ID NO:3 in claim 3).  In particular, SEQ ID NO:3 (human soluble CD6) comprises instant SEQ ID NO:3.  Lozano-Soto further teaches pharmaceutical compositions comprising said soluble human CD6 (see claim 9, paragraph 0019) and thus is anticipatory over instant claim 1.  Regarding claims 2-3, Lozano-Soto teaches including a pharmaceutically acceptable excipient or carrier (see paragraph 0019) such as saline (see paragraph 0038) for infusion and injection (see Example 5).  Lozano-Soto teaches wherein the composition can include oil-in-water and oil adjuvants meeting the limitations of a liquid. Regarding the limitation of “wherein said sequences and derivatives thereof are able to perform the biological function of binding to PAMPs of gram negative and gram positive bacteria”, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Lozano-Soto teaches the same composition comprising the identical sequence and thus, would be capable of performing the intended use of binding PAMPs.

Lozano-Soto is silent to conjugation of instant SEQ ID NO:3 (rshCD6) to a polymer such as albumin.
However, Rosen teaches conjugation of albumin to therapeutic proteins for treating disorders (see abstract).  In particular, Rosen teaches that albumin fusion extends half-life of the therapeutic protein (see paragraph 0002) and improves stability of the therapeutic protein (see paragraph 0003).  Rosen teaches CD6 as a potential therapeutic protein to conjugated to albumin (See paragraph 0047).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to conjugate the soluble human CD6 protein of Lozano-Soto to albumin for increasing stability.  One of ordinary skill in the art would have been motivated to do so given that albumin conjugation to therapeutic proteins is well known in the art and conjugation to albumin improves half-life and stability allowing greater time for the therapeutic to impart the desired activity.  There is a reasonable expectation of success given that Rosen teaches albumin conjugation and CD6 is listed as a potential therapeutic to be conjugated to albumin.
	Regarding instant claim 16, HSA (human serum albumin) is water soluble.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.



Claims 1-5 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Martinez-Florensa (The Journal of Infectious Diseases, Volume 209, Issue 7, 1 April 2014, Pages 1077–1086, cited in Applicant’s IDS) as evidenced by Lozano-Soto (US20140215644, cited previously)  in view of Rosen (US20040171123 A1, cited previously).
Martinez-Florensa teaches a method of infusing a pharmaceutical composition comprising soluble human CD6 in a mouse model of septic shock (see abstract) thus meeting the limitations of instant claim 1.  In particular, as evidenced by Lozano-Soto (see reference above) soluble human CD6 comprises instant SEQ ID NO:3.  Regarding instant claims 2-3, Martinez-Florensa teaches a composition including a pharmaceutically acceptable excipient or carrier such as saline (see Figure 2, saline is carrier) for intraperitoneal infusion.  Regarding claim 4, Martinez-Florensa teaches biotin conjugated rshCD6 (see Figure 5). Regarding the limitation of “wherein said sequences and derivatives thereof are able to perform the biological function of binding to PAMPs of gram negative and gram positive bacteria”, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case, Martinez-Florensa teaches the same composition comprising the identical sequence and thus, would be capable of performing the intended use of binding PAMPs.
Martinez-Florensa is silent to conjugation of instant SEQ ID NO:3 (rshCD6) to a polymer such as albumin.
However, Rosen teaches conjugation of albumin to therapeutic proteins for treating disorders (see abstract).  In particular, Rosen teaches that albumin fusion extends half-life of the therapeutic protein (see paragraph 0002) and improves stability of the therapeutic protein (see paragraph 0003).  Rosen teaches CD6 as a potential therapeutic protein to conjugated to albumin (See paragraph 0047).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to conjugate the soluble human CD6 protein of Martinez-Florensa to albumin for increasing stability.  One of ordinary skill in the art would have been motivated to do so given that albumin conjugation to therapeutic proteins is well known in the art and conjugation to albumin improves half-life and stability allowing greater time for the therapeutic to impart the desired activity.  There is a reasonable expectation of success given that Rosen teaches albumin conjugation and CD6 is listed as a potential therapeutic to be conjugated to albumin.
	Regarding instant claim 16, HSA (human serum albumin) is water soluble.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-5 and 16 are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent NO. 11324804 (previously copending Application No.16/462099) in view of Rosen (US20040171123, cited previously) Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A pharmaceutical composition comprising one or more isolated amino acid sequences selected from the group consisting of SEQ ID No.: 3, SEQ ID No.: 1, SEQ ID No.: 2, and derivatives thereof, wherein said sequences and derivatives thereof are able to perform the biological function of binding to PAMPs…” (see claim 1).  The instant application further claims “wherein the pharmaceutical composition is a solid composition or a liquid composition” (claim 2); wherein the pharmaceutical composition further comprises pharmaceutically acceptable carriers, pharmaceutically acceptable salts, adjuvants, excipients, or combinations thereof (claim 3); a conjugate comprising one of SEQ ID Nos:1-3 and a polymer (claims 4-5) and wherein the polymer is soluble or insoluble (claim 16).
US Patent NO. ‘804 claims “A method for therapeutic treatment of an infectious disease, an inflammatory condition related to an infectious disease or an inflammatory disease related to the presence of a product derived from an infectious agent, the method comprising administering the a composition comprising a CD6 product, or a derivative thereof, or an isoform thereof, and Imipenem of claim 1 to a mammal in need thereof, wherein there is an at least additive effect for the combined administration of the CD6 product and imipenem with respect to their administration as single agents” (see claim 1).  US Patent NO. ‘804 further claims “The method according to claim 1, wherein the CD6 product is a human recombinant soluble CD6 product” (claim 8) and wherein the CD6 product comprises SEQ ID NO:1 (see claim 9) which comprises instant SEQ ID NO:3.  US Patent No. ‘804 claims an adjuvant or carrier and intravenous injection (see claims 14-17).
Co-pending AN 16/462099 is silent to conjugation of the peptide and conjugation to a polymer that is soluble or insoluble.
However, Rosen teaches conjugation of albumin to therapeutic proteins for treating disorders (see abstract).  In particular, Rosen teaches that albumin fusion extends half-life of the therapeutic protein (see paragraph 0002) and improves stability of the therapeutic protein (see paragraph 0003).  Rosen teaches CD6 as a potential therapeutic protein to conjugated to albumin (See paragraph 0047).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to conjugate the soluble human CD6 protein of US Patent No. ‘804 to albumin for increasing stability.  One of ordinary skill in the art would have been motivated to do so given that albumin conjugation to therapeutic proteins is well known in the art and conjugation to albumin improves half-life and stability allowing greater time for the therapeutic to impart the desired activity.  There is a reasonable expectation of success given that Rosen teaches albumin conjugation and CD6 is listed as a potential therapeutic to be conjugated to albumin.
	Regarding instant claim 16, HSA (human serum albumin) is water soluble.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1-5 and 16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9445582. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A pharmaceutical composition comprising one or more isolated amino acid sequences selected from the group consisting of SEQ ID No.: 3, SEQ ID No.: 1, SEQ ID No.: 2, and derivatives thereof, wherein said sequences and derivatives thereof are able to perform the biological function of binding to PAMPs…” (see claim 1).  The instant application further claims “wherein the pharmaceutical composition is a solid composition or a liquid composition” (claim 2); wherein the pharmaceutical composition further comprises pharmaceutically acceptable carriers, pharmaceutically acceptable salts, adjuvants, excipients, or combinations thereof (claim 3); a conjugate comprising one of SEQ ID Nos:1-3 and a polymer (claims 4-5) and wherein the polymer is soluble or insoluble (claim 16).
US Patent NO: 9445582 claims “A method for treating cancer or tumor by enhancing immune response in a subject in need thereof, the method comprising administering to said subject an effective amount of a soluble protein isoform of CD5 or CD6; wherein the soluble protein isoform of CD5 or CD6 comprises a polypeptide sequence selected from the following (a) and (b): (a) a polypeptide sequence having 95% or greater sequence identity with SEQ ID NO: 2; or (b) a polypeptide sequence having 95% or greater sequence identity with SEQ ID NO: 3, thereby treating said cancer or tumor by enhancing immune response” (see claim1).  SEQ ID NO:3 is identical to instant SEQ ID NO:3. US Patent NO: 9445582 further claims wherein the composition comprises an adjuvant (see claim 7).
US Patent NO: 9445582 is silent to the composition being liquid or solid; and conjugation of the peptide to a polymer.
However, Rosen teaches conjugation of albumin to therapeutic proteins for treating disorders (see abstract).  In particular, Rosen teaches that albumin fusion extends half-life of the therapeutic protein (see paragraph 0002) and improves stability of the therapeutic protein (see paragraph 0003).  Rosen teaches CD6 as a potential therapeutic protein to conjugated to albumin (See paragraph 0047).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to conjugate the soluble human CD6 protein of US Patent No. 9445582 to albumin for increasing stability.  One of ordinary skill in the art would have been motivated to do so given that albumin conjugation to therapeutic proteins is well known in the art and conjugation to albumin improves half-life and stability allowing greater time for the therapeutic to impart the desired activity.  There is a reasonable expectation of success given that Rosen teaches albumin conjugation and CD6 is listed as a potential therapeutic to be conjugated to albumin.
	Regarding instant claim 16, HSA (human serum albumin) is water soluble.  Regarding claim 2, one of ordinary skill in the art would recognize that a liquid or semi-liquid would be needed for injection or infusion of the peptide.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1-5 and 16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8691752. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 claims “A pharmaceutical composition comprising one or more isolated amino acid sequences selected from the group consisting of SEQ ID No.: 3, SEQ ID No.: 1, SEQ ID No.: 2, and derivatives thereof, wherein said sequences and derivatives thereof are able to perform the biological function of binding to PAMPs…” (see claim 1).  The instant application further claims “wherein the pharmaceutical composition is a solid composition or a liquid composition” (claim 2); wherein the pharmaceutical composition further comprises pharmaceutically acceptable carriers, pharmaceutically acceptable salts, adjuvants, excipients, or combinations thereof (claim 3); a conjugate comprising one of SEQ ID Nos:1-3 and a polymer (claims 4-5) and wherein the polymer is soluble or insoluble (claim 16).
US Patent NO: 8691752 claims “A method for therapeutic and/or preventive treatment of sepsis in a mammal caused by a Gram-positive and/or Gram-negative bacterium and/or endotoxins, comprising administering to said mammal in need thereof an effective amount of a CD6 product” (see claim1).  US Patent NO. ‘752 further claims wherein the CD6 comprises SEQ ID NO:1 which comprises instant SEQ ID NO:3.  US Patent NO: 8691752 discloses that the composition would be medicine for treatment of sepsis thus meeting the limitations of a pharmaceutical.
US Patent NO: 8691752 is silent to the composition being liquid or solid; and conjugation of the peptide to a polymer.
However, Rosen teaches conjugation of albumin to therapeutic proteins for treating disorders (see abstract).  In particular, Rosen teaches that albumin fusion extends half-life of the therapeutic protein (see paragraph 0002) and improves stability of the therapeutic protein (see paragraph 0003).  Rosen teaches CD6 as a potential therapeutic protein to conjugated to albumin (See paragraph 0047).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to conjugate the soluble human CD6 protein of US Patent No. 8691752 to albumin for increasing stability.  One of ordinary skill in the art would have been motivated to do so given that albumin conjugation to therapeutic proteins is well known in the art and conjugation to albumin improves half-life and stability allowing greater time for the therapeutic to impart the desired activity.  There is a reasonable expectation of success given that Rosen teaches albumin conjugation and CD6 is listed as a potential therapeutic to be conjugated to albumin.
Regarding instant claim 16, HSA (human serum albumin) is water soluble.  Regarding claim 2, one of ordinary skill in the art would recognize that a liquid or semi-liquid would be needed for injection or infusion of the peptide.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.


New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person would know what sequences will bind to PAMPs from gram negative and positive bacteria that are derived from SEQ ID Nos:1-3. As stated previously, the dictionary defines that derivative is a chemical substance derived from another substance either directly or by modification or partial substitution (On-line Medical Dictionary, reference cited in PTO-892). There is no guidance as to which structures derived from SEQ ID Nos1-3 would be required to have the desired function.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Claim 1 claims “a pharmaceutical composition comprising one or more isolated amino acids selected from the group consisting of SEQ ID Nos:1-3 or derivatives thereof, wherein said sequences and derivatives thereof are able to perform the biological function of binding to PAMPs of gram negative and gram-positive bacteria.  Applicants do not describe the structure for “derivatives thereof” and what sequences is required of SEQ ID Nos:1-3 to have the desired binding activity.  Applicants do show that SEQ ID Nos:1-3 interact with PAMPs from gram positive and negative bacteria (see Figure 3).
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming derivatives of SEQ ID Nos:1-3 with a specific desired function (binding PAMPs) but have not identified what structure of SEQ ID Nos:1-3 is required to have this binding function.  A person of skill in the art would not know what features are required for a peptide to bind to a given molecule.  In essence, applicants have defined a critical part of their invention by function.  That is not sufficient to meet the written description requirement.
Skonier ( Protein Engineering vol.10 no.8 pp.943–947, 1997) teaches of mutational analysis of the CD6 binding domain (see abstract).  Skonier shows that single mutations can dramatically affect binding (see Figure 3).  Skonier does not disclose binding analysis for specifically PAMPs gram negative and positive.  If a person can determine what sequences will bind to a given molecule, there would be no reason to pan for binding sequences.  The fact that such a technique is necessary means that, as of the publication date of this reference, well after the priority date of the application under examination, science had not advanced to the point where a person could predict what sequences “derived” from (which can be as little as a single amino acid) given peptides sequences would bind to PAMPs (gram negative and positive).
(d) representative number of samples:  Applicants have described a list of potential sequences (see page 45) but not defined or provided examples of derivatives thereof that bind PAMPs.  Given the immense size of chemical space, this is clearly not enough to extrapolate to all sequences derived from SEQ ID Nos:1-3 that can bind to PAMPs.  Thus, the claims lack written description.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654